Exhibit 10.2

VOTING AGREEMENT

by and among

ERIC LEFKOFSKY,

GREEN MEDIA, LLC,

600 WEST GROUPON LLC,

BRADLEY KEYWELL,

RUGGER VENTURES LLC,

NEW ENTERPRISE ASSOCIATES 12, LIMITED PARTNERSHIP,

NEW ENTERPRISE ASSOCIATES, LLC,

A-G HOLDINGS, L.P.

and

GROUPON, INC.

Dated as of April 4, 2016



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

ARTICLE 1 DEFINITIONS

     1   

Section 1.01. Definitions

     1   

Section 1.02. General Interpretive Principles

     4   

ARTICLE 2 VOTING

     4   

Section 2.01. Voting for Purchaser Designee

     4   

Section 2.02. Irrevocable Proxy

     5   

Section 2.03. Agreement to be Bound

     6   

Section 2.04. Notices of Changes in Beneficial Ownership

     6   

ARTICLE 3 REGISTRATION RIGHTS

     7   

Section 3.01. Registration Rights

     7   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     7   

Section 4.01. Organization; Ownership

     7   

Section 4.02. Authorization

     7   

Section 4.03. No Conflicts

     8   

Section 4.04. Consents and Approvals

     8   

Section 4.05. Finder’s Fees

     8   

Section 4.06. Ownership of Voting Stock

     8   

ARTICLE 5 MISCELLANEOUS

     9   

Section 5.01. Notices

     9   

Section 5.02. Entire Agreement; Third Party Beneficiaries; Amendment

     10   

Section 5.03. Counterparts

     10   

Section 5.04. Expenses

     10   

Section 5.05. Successors and Assigns

     10   

Section 5.06. Governing Law; Jurisdiction; Waiver of Jury Trial

     11   

Section 5.07. Severability

     12   

Section 5.08. Specific Performance

     12   

Section 5.09. Headings

     12   



--------------------------------------------------------------------------------

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of April 4, 2016, is by and
among Eric Lefkofsky, Green Media, LLC, a Delaware limited liability company,
600 West Groupon LLC, a Delaware limited liability company, Bradley Keywell
(each of Eric Lefkofsky and Bradley Keywell, a “Founder”), Rugger Ventures LLC,
a Delaware limited liability company, New Enterprise Associates 12, Limited
Partnership, a Delaware limited partnership (“NEA”), New Enterprise Associates,
LLC, a Delaware limited liability company (each of the foregoing parties,
together with any successor or assign pursuant to Section 5.05, a
“Shareholder”), A-G Holdings, L.P., a Delaware limited partnership (together
with any successor or assign pursuant to Section 5.05, the “Purchaser”), and
Groupon, Inc., a Delaware corporation (together with any successor or assign
pursuant to Section 5.05, the “Company”). Capitalized terms not otherwise
defined where used shall have the meanings ascribed thereto in Article 1.

W I T N E S S E T H :

WHEREAS, on April 3, 2016, the Purchaser and the Company entered into the
Investment Agreement, pursuant to which, among other things, the Purchaser has
agreed to acquire $250,000,000.00 aggregate principal amount of the Company’s
3.25% Convertible Notes due 2022 (referred to herein as the “Note” or the
“Notes”) in the form attached to the Indenture (as defined in the Investment
Agreement) and to be issued in accordance with the terms and conditions of the
Indenture and the Investment Agreement; and

WHEREAS, in connection therewith, and as an inducement to the Purchaser’s
willingness to enter into the Investment Agreement and the other Transaction
Agreements (as defined in the Investment Agreement) and to consummate the
Transactions, the parties hereto wish to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. Notwithstanding the foregoing, the Company and the Company’s
Subsidiaries shall not be considered Affiliates of any Shareholder or any
Shareholder’s Affiliates, or the Purchaser or any of the Purchaser’s Affiliates.
For the avoidance of doubt, Comcast Corporation, a Pennsylvania corporation, and
its Subsidiaries are not and shall not be considered Affiliates of the Purchaser
or any of the Purchaser’s Affiliates. As used in



--------------------------------------------------------------------------------

this definition, “control” (including its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

“Agreement” shall have the meaning set forth in the preamble hereto.

“Atairos Group” shall have the meaning ascribed to such term in the Investment
Agreement.

“Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, as in effect on the date hereof. Solely for purposes of
determining the number of shares of Company Common Stock issuable upon
conversion of the Notes Beneficially Owned by the Purchaser and its Affiliates,
the Notes shall be treated as if upon conversion the only settlement option
under the Notes and Indenture were solely Physical Settlement (as defined in the
Indenture). For the avoidance of doubt, for purposes of this Agreement, the
Purchaser (or any other person) shall at all times be deemed to have Beneficial
Ownership of shares of Company Common Stock issuable upon conversion of the
Notes directly or indirectly held by them, irrespective of any restrictions on
transfer or other terms contained in the Investment Agreement or the other
Transaction Agreements.

“Board of Directors” shall mean the board of directors of the Company.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in The City of New York, New York are authorized or
obligated by law or executive order to remain closed.

“Class A Common Stock” shall mean the Class A Common Stock, par value $0.0001
per share, of the Company.

“Class B Common Stock” shall mean the Class B Common Stock, par value $0.0001
per share, of the Company.

“Closing” shall have the meaning ascribed to such term in the Investment
Agreement.

“Common Stock” shall mean the Common Stock, par value $0.0001 per share, of the
Company.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” shall mean (i) prior to the conversion of the Company’s
outstanding capital stock pursuant to Section 4(d) of Article IV of the
Company’s Sixth Amended and Restated Certificate of Incorporation, dated as of
October 31, 2011, the Class A Common Stock, and (ii) from and after such
conversion of the Company’s outstanding capital stock, the Common Stock.

 

2



--------------------------------------------------------------------------------

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934.

“Filing Party” shall have the meaning set forth in Section 2.04.

“Founder” shall have the meaning set forth in the preamble hereto.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.

“Investment Agreement” shall mean the Investment Agreement entered into on
April 3, 2016 by and among the Purchaser and the Company.

“Investor Rights Agreement” shall mean the Investor Rights Agreement, dated as
of December 10, 2010, among the Company and certain investors named therein.

“NEA” shall have the meaning set forth in the preamble hereto.

“Note” or “Notes” shall have the meaning set forth in the preamble hereto.

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchaser Designee” shall have the meaning ascribed to such term in the
Investment Agreement.

“Registrable Securities” shall have the meaning ascribed to such term in the
Investment Agreement.

“Schedule 13D” shall have the meaning set forth in Section 2.04.

“Schedule 13G” shall have the meaning set forth in Section 2.04.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Shareholder” shall have the meaning set forth in the preamble hereto.

“Shares” shall have the meaning set forth in Section 2.01(a).

“Subject Securities” shall have the meaning ascribed to such term in the
Investment Agreement.

“Subsidiary” shall mean, with respect to any Person, any other Person of which
50% or more of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect 50% or more of the
directors or similar

 

3



--------------------------------------------------------------------------------

managers is held, directly or indirectly, by such first Person or one or more of
its Subsidiaries, or by such first Person, or by such first Person and one or
more of its Subsidiaries.

“Transactions” shall have the meaning ascribed to such term in the Investment
Agreement.

“transfer” shall have the meaning set forth in Section 2.03.

“Voting Stock” shall mean (i) securities of any class or kind having the power
to vote generally for the election of directors, managers or other voting
members of the governing body of the Company or any successor thereto, including
the Class B Common Stock, the Class A Common Stock and the Common Stock, or
(ii) options, warrants, calls, preemptive (or similar) rights, subscriptions or
other rights, agreements or commitments obligating the Company to issue,
transfer or sell, or cause to be issued, transferred or sold, or any securities
convertible into or exercisable or exchangeable for, any securities of the type
referred to in the foregoing clauses (i).

Section 1.02. General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise specified, the terms “hereto,” “hereof,” “herein” and similar terms
refer to this Agreement as a whole (including the exhibits and annexes hereto),
and references herein to Articles or Sections refer to Articles or Sections of
this Agreement. For the avoidance of doubt, notwithstanding anything in this
Agreement to the contrary, none of the Notes will have any right to vote or any
right to receive any dividends or other distributions that are made or paid to
the holders of the shares of Company Common Stock. References to any law or
statute shall be deemed to refer to such law or statute as amended from time to
time and, if applicable, to any rules or regulations promulgated thereunder.
References to any agreement or contract are to that agreement or contract as
amended, modified or supplemented from time to time in accordance with the terms
hereof and thereof.

ARTICLE 2

VOTING

Section 2.01. Voting for Purchaser Designee. From and after the date hereof,
until such time as the Atairos Group collectively Beneficially Owns less than
66.7% of the number of outstanding shares of Company Common Stock Beneficially
Owned by the Purchaser and its Affiliates collectively immediately following the
Closing (as equitably adjusted for any stock split, reverse stock split,
combination, recapitalization or similar event with respect to the Company
Common Stock, and excluding from the shares of Company Common Stock deemed to be
Beneficially Owned by the Atairos Group at

 

4



--------------------------------------------------------------------------------

such time for such purpose any shares of Company Common Stock Beneficially Owned
by the Atairos Group at such time solely by reason of this Agreement), each
Shareholder shall, and shall cause each of its Affiliates to:

(a) cause all of the Voting Stock Beneficially Owned by such Person, to the
extent that such Person has the right to vote such Voting Stock (collectively,
such Person’s “Shares”), to be present for quorum purposes at any annual or
special meeting of stockholders of the Company at which individuals will be
elected members of the Board of Directors; and

(b) vote, or cause to be voted, or execute, or cause to be executed, proxies or
written consents with respect to, as the case may be, all of such Person’s
Shares, (i) in favor of the election of the Purchaser Designee to the Board of
Directors at any annual or special meeting or in any action by written consent
of stockholders of the Company at or pursuant to which individuals will be
elected members of the Board of Directors, (ii) against the removal of the
Purchaser Designee from the Board of Directors at any annual or special meeting
or in any action by written consent of stockholders of the Company at or
pursuant to which members of the Board of Directors will be removed therefrom,
unless the Purchaser has requested the removal of such director by written
notice to the Shareholders, and (iii) in favor of the removal of the Purchaser
Designee from the Board of Directors at any annual or special meeting or in any
action by written consent of stockholders of the Company at or pursuant to which
members of the Board of Directors will be removed therefrom, if the Purchaser
has requested the removal of such director in writing by written notice to the
Shareholders.

Section 2.02. Irrevocable Proxy. Each Shareholder hereby revokes any and all
previous proxies or powers of attorney granted with respect to its Shares that
are inconsistent with the terms of this Agreement. By entering into this
Agreement, each Shareholder hereby grants a proxy appointing each of the Chief
Executive Officer and Corporate Secretary of the Company as such Shareholder’s
attorney-in-fact and proxy, with full power of substitution, for and in such
Shareholder’s name, to vote or express consent or dissent with respect to its
Shares as required by Section 2.01, if and only if such Shareholder (a) does not
vote or express consent or dissent in accordance with the terms of this
Agreement, or (b) votes or expresses consent or dissent, or attempts to vote or
express consent or dissent, in any manner that is inconsistent with the terms of
this Agreement. The proxy granted by each Shareholder pursuant to this Section
2.02 is given in consideration of the Transactions and, as such, is coupled with
an interest and is irrevocable, unless and until Section 2.01 expires or is
terminated in accordance with its terms, at which time such proxy shall be
revoked and shall terminate without further force or effect. From and after the
date hereof, unless and until Section 2.01 expires or is terminated in
accordance with its terms, no Shareholder shall grant any proxy or power of
attorney with respect to its Shares, deposit any of its Shares into a voting
trust, or enter into any other agreement, arrangement or understanding with any
Person, directly or indirectly, to vote, express consent or dissent with respect
to, or grant any proxy or power of attorney, or give instructions, with respect
to any of its Shares, in each case, that is inconsistent with the terms of this
Agreement.

 

5



--------------------------------------------------------------------------------

Section 2.03. Agreement to be Bound. A Shareholder may sell, offer, transfer,
assign, mortgage, hypothecate, gift, pledge or dispose of, enter into or agree
to enter into any contract, option or other arrangement or understanding with
respect to the sale, transfer, pledge, mortgage, hypothecation, gift, assignment
or similar disposition of (any of the foregoing, a “transfer”), or cause or
permit any of its Affiliates to transfer, any Voting Stock or any interest
therein or any voting rights with respect thereto; provided that if such
transfer is to (a) an Affiliate of such Shareholder or (b) any other Shareholder
or Affiliate of any other Shareholder, such Shareholder shall cause such
transferee, at the time of and as a condition to such transfer, to execute and
deliver to the Purchaser (i) a joinder providing that such transferee shall
agree to be bound as a Shareholder under this Agreement, and shall have all of
the rights and obligations of a Shareholder hereunder, and (ii) such other
documents as may be necessary in the reasonable discretion of the Purchaser to
effectuate the foregoing agreement to be bound; provided, however, that the
foregoing obligation under this Section 2.03 to cause any such transferee to be
bound as a Shareholder hereunder and to execute and deliver such documents to
the Purchaser shall not apply and NEA shall have no such obligation with respect
to any transfer of any Voting Stock in any bona fide distribution in kind of any
Voting Stock by NEA or any of its Affiliates pro rata to all of its limited or
other partners, members or other equityholders, as applicable. In addition, any
Shareholder may cause or permit any of its Affiliates to purchase or otherwise
acquire any Voting Stock or any interest therein or any voting rights with
respect thereto; provided that such Shareholder shall cause such Affiliate to
execute and deliver to the Purchaser (i) a joinder providing that such Affiliate
shall agree to be bound as a Shareholder under this Agreement, and shall have
all of the rights and obligations of a Shareholder hereunder, and (ii) such
other documents as may be necessary in the reasonable discretion of the
Purchaser to effectuate the foregoing agreement to be bound.

Section 2.04. Notices of Changes in Beneficial Ownership. From and after the
date hereof, each Shareholder shall until the earlier of (x) Section 2.01
expires or is terminated in accordance with its terms or (y) such Shareholder
and its Affiliates cease to Beneficially Own Voting Stock, and for so long as
the Purchaser any of its Affiliates (each, a “Filing Party”) files or is
required to file a Statement of Beneficial Ownership on Schedule 13D (a
“Schedule 13D”) with the SEC with respect to its Beneficial Ownership of Voting
Stock, such Shareholder shall promptly (and in any event within one Business Day
thereafter) notify the Filing Party in writing of (a) the filing of any Schedule
13D or amendment thereof by such Shareholder or any of its Affiliates with
respect to its Beneficial Ownership of Voting Stock or (b) if such Shareholder
or any of its Affiliates is not then filing or required to file a Schedule 13D
with respect to its Beneficial Ownership of Voting Stock (e.g., because such
Person is then filing a Statement of Beneficial Ownership on Schedule 13G with
the SEC (a “Schedule 13G”) with respect to its Beneficial Ownership of Voting
Stock, or because such Person is not then filing either a Schedule 13D or a
Schedule 13G with respect to its Beneficial Ownership of Voting Stock), any
change with respect to such Shareholder’s or any of its Affiliates’ Beneficial
Ownership of Voting Stock that would have required the filing of an amendment of
a Schedule 13D with respect to its Beneficial Ownership of Voting Stock, if such
Shareholder or Affiliate thereof had then been filing or required to file a
Schedule 13D with respect to its Beneficial Ownership of Voting Stock at such
time.

 

6



--------------------------------------------------------------------------------

ARTICLE 3

REGISTRATION RIGHTS

Section 3.01. Registration Rights. If (a) the Purchaser and its Affiliates own
any Registrable Securities and exercise registration rights pursuant to Article
5 of the Investment Agreement and (b) the Investor Rights Agreement is
effective, the Shareholders hereby agree that to the extent any Shareholder
exercises any piggyback registration right pursuant to Section 2.03 of the
Investor Rights Agreement and the underwriter of such offering determines in
good faith that marketing factors require a limitation of the number of
securities to be offered and sold, the number of securities that may be included
in the offering shall be allocated, first, to the Purchaser and its Affiliates,
and second, to the Shareholders on a pro rata basis based on the total number of
Registrable Securities (solely for this purpose, as defined in the Investor
Rights Agreement) held by the Shareholders.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Each Shareholder represents and warrants to the Purchaser, as of the date
hereof, as follows:

Section 4.01. Organization; Ownership. In the case of each of the Founders, such
Founder is a natural person and has the legal capacity to enter into this
Agreement and to perform his obligations hereunder. In the case of each of the
other Shareholders, such Shareholder is an entity, duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has all requisite entity power and authority to own, operate
and lease its properties and to carry on its business as it is being conducted
on the date of this Agreement.

Section 4.02. Authorization. In the case of each of the Shareholders other than
the Founders, (i) such Shareholder has full entity power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby, (ii) the execution, delivery and performance by such
Shareholder of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary entity action on
behalf of such Shareholder, and (iii) no other proceedings on the part of such
Shareholder are necessary to authorize the execution, delivery and performance
by such Shareholder of this Agreement and consummation of the transactions
contemplated hereby. In the case of each of the Shareholders, (x) this Agreement
has been duly and validly executed and delivered by such Shareholder, and
(y) assuming this Agreement constitutes the valid and binding obligation of each
other Shareholder, the Purchaser and the Company, this Agreement is a valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with its terms, subject to the limitation of such enforcement by
(a) the effect of bankruptcy, insolvency, reorganization, receivership,
conservatorship, arrangement, moratorium or other laws affecting or relating to
creditors’ rights generally or (b) the rules governing the availability of
specific performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

7



--------------------------------------------------------------------------------

Section 4.03. No Conflicts. The execution, delivery and performance of this
Agreement by such Shareholder, the consummation by such Shareholder of the
transactions contemplated hereby and the compliance by such Shareholder with any
of the provisions hereof will not conflict with, violate or result in a breach
of any provision of, or constitute a default under, or result in the termination
of or accelerate the performance required by, or result in a right of
termination or acceleration under, (a) in the case of each of the Shareholders
other than the Founders, any provision of such Shareholder’s organizational
documents, (b) any mortgage, note, indenture, deed of trust, lease, license,
loan agreement or other agreement binding upon such Shareholder or (c) any
permit, government license, judgment, order, decree, ruling, injunction,
statute, law, ordinance, rule or regulation applicable to such Shareholder or
any of its Affiliates, other than in the cases of clauses (b) and (c) as would
not reasonably be expected to impact such Shareholder’s ability to perform or
comply with its obligations under this Agreement or to consummate the
transactions contemplated hereby on a timely basis.

Section 4.04. Consents and Approvals. No consent, approval, order or
authorization of, or registration, declaration or filing with, or exemption or
review by, any Governmental Entity is required on the part of such Shareholder
in connection with the execution, delivery and performance by such Shareholder
of this Agreement and the consummation by such Shareholder of the transactions
contemplated hereby, except for (a) any required filings pursuant to the
Exchange Act or the rules of the U.S. Securities and Exchange Commission and
(b) any consent, approval, order, authorization, registration, declaration,
filing, exemption or review the failure of which to be obtained or made,
individually or in the aggregate, would not reasonably be expected to impact
such Shareholder’s ability to perform or comply with its obligations under this
Agreement or to consummate the transactions contemplated hereby on a timely
basis.

Section 4.05. Finder’s Fees. Such Shareholder has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees any other Shareholder, the Purchaser or the Company
would be required to pay.

Section 4.06. Ownership of Voting Stock. Except for the Voting Stock set forth
on such Shareholder’s signature page hereto, such Shareholder does not
Beneficially Own any Voting Stock. Except for the Voting Stock set forth on the
signature pages hereto of any of such Shareholder’s Affiliates that are also
Shareholders hereunder, none of such Shareholder’s Affiliates Beneficially Owns
any Voting Stock. Such Shareholder or one its Affiliates that is also a
Shareholder hereunder is the sole record owner, and such Shareholder and its
Affiliates that are also Shareholders hereunder are the sole Beneficial Owners,
of all of the Voting Stock set forth on such Shareholder’s signature page
hereto, free and clear of any lien or other limitation or restriction (including
any restriction on the right to vote or otherwise dispose of such Voting Stock).
None of such Voting Stock is subject to any voting trust or other agreement or
arrangement with respect to the voting thereof.

 

8



--------------------------------------------------------------------------------

ARTICLE 5

MISCELLANEOUS

Section 5.01. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent by overnight courier or sent via email (with receipt confirmed) as follows:

(a) If to any Shareholder, to the address or email address set forth on such
Shareholder’s signature page hereto.

(b) If to the Purchaser, to:

c/o Atairos Management, L.P.

620 Fifth Avenue

New York, NY 10020

Attention: David Caplan

Email: d.caplan@atairos.com

and:

c/o Atairos Management, L.P.

40 Morris Avenue

Bryn Mawr, PA 19010

Attention: Clare McGrory

Email: c.mcgrory@atairos.com

With a copy (which shall not constitute actual or constructive notice) to:

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017

Attention: William J. Chudd

Email: william.chudd@davispolk.com

(c) If to the Company, to:

Groupon, Inc.

600 West Chicago Avenue, Suite 400

Chicago, IL 60654

Attention: Dane A. Drobny

Email:

 

9



--------------------------------------------------------------------------------

With a copy (which shall not constitute actual or constructive notice) to:

Winston & Strawn LLP

35 W. Wacker Drive

Chicago, IL 60601

Attention: Steven J. Gavin

Email: SGavin@winston.com

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise) or (b) one (1) Business Day following the day sent by overnight
courier.

Section 5.02. Entire Agreement; Third Party Beneficiaries; Amendment. This
Agreement, together with the other Transaction Agreements, sets forth the entire
agreement between the parties hereto with respect to the Transactions, and
supersedes all prior agreements and understandings, both oral and written, among
the parties and their respective Affiliates with respect to the subject matter
hereof and thereof, and is not intended to and shall not confer upon any person
other than the parties hereto, their successors and permitted assigns any rights
or remedies hereunder. Any provision of this Agreement may be amended, waived or
modified in whole or in part at any time by an agreement in writing between the
parties hereto executed in the same manner as this Agreement. No failure on the
part of any party to exercise, and no delay in exercising, any right shall
operate as a waiver thereof nor shall any single or partial exercise by any
party of any right preclude any other or future exercise thereof or the exercise
of any other right.

Section 5.03. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

Section 5.04. Expenses. Except as otherwise expressly provided herein, each
party hereto shall bear its own costs and expenses (including attorneys’ fees)
incurred in connection with this Agreement and the Transactions.

Section 5.05. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns, the Purchaser’s successors and
assigns and each Shareholder’s successors and assigns, and no other person;
provided that none of the Company, the Purchaser or any Shareholder may assign
its respective rights or delegate its respective obligations under this
Agreement, whether by operation of law or otherwise, without the prior written
consent of the other parties, and any assignment by the Company, the Purchaser
or any Shareholder in contravention hereof shall be null and void; provided that
(i) any Affiliate of any Shareholder who after the date hereof executes and
delivers a joinder pursuant to Section 2.03 shall be deemed a Shareholder
hereunder

 

10



--------------------------------------------------------------------------------

and have all the rights and obligations of a Shareholder, (ii) any Affiliate of
the Purchaser or (B) Comcast Corporation or any of its Subsidiaries, in each
case who after the date hereof executes and delivers a Joinder pursuant to a
Permitted Transfer (in each case, as defined in the Investment Agreement) of any
Notes or shares of Company Common Stock pursuant to Section 4.02(a)(i) or
(vi) of the Investment Agreement, respectively, shall be deemed a Purchaser
hereunder and have all the rights and obligations of a Purchaser and (iii) the
rights of a holder of Registrable Securities under Section 3.01 may be
transferred but only together with Subject Securities (x) in a transfer of
(1) Notes in an aggregate principal amount of at least $37,500,000 or
(2) Company Common Stock or other Subject Securities (I) issued or issuable upon
conversion of at least $37,500,000 in aggregate principal amount of Notes, or
(II) having an aggregate market value at such time of at least $37,500,000,
(y) to an Affiliate of the transferor that executes and delivers to the Company
a Joinder (subject to Section 4.02(a)(i) of the Investment Agreement), or (z) to
a lender in connection with a Permitted L oan (as defined in the Investment
Agreement). For the avoidance of doubt, no Third Party (as defined in the
Investment Agreement) to whom any of the Notes or shares of Company Common Stock
are transferred shall have any rights or obligations under this Agreement except
(and then only to the extent of) any rights and obligations under Section 3.01
to the extent transferable in accordance with this Section 5.05. For the
avoidance of doubt, transfers by a Shareholder (other than to an Affiliate of
such Shareholder or another Shareholder or Affiliate thereof pursuant to
Section 2.03) shall not be subject to the terms of this Agreement and such
transferee (other than an Affiliate of a Shareholder or another Shareholder or
Affiliate thereof) shall not be bound by the terms of this Agreement.

Section 5.06. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, solely if the Delaware Court of Chancery declines to
accept jurisdiction over a particular matter, any state or federal court within
the State of Delaware). Each of the parties hereto hereby irrevocably submits
with regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (i) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 5.06(a),
(ii) any claim that it or its property is exempt or immune from the jurisdiction
of any such court

 

11



--------------------------------------------------------------------------------

or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable law, any claim that (A) the suit, action or
proceeding in such court is brought in an inconvenient forum, (B) the venue of
such suit, action or proceeding is improper or (C) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereby agrees that service of any process, summons, notice or document
by U.S. registered mail to the respective addresses set forth in Section 5.01
shall be effective service of process for any suit or proceeding in connection
with this Agreement or the transactions contemplated hereby.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 5.06.

Section 5.07. Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect provided that the economic and legal
substance of, any of the Transactions is not affected in any manner materially
adverse to any party. In the event of any such determination, the parties agree
to negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.

Section 5.08. Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each party agrees that in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled (in addition to any other
remedy that may be available to it, whether in law or equity) to obtain (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief on the basis that any other party has an adequate remedy at law or that
any award of specific performance is not an appropriate remedy for any reason at
law or in equity. Any party seeking an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

Section 5.09. Headings. The headings of Articles and Sections contained in this
Agreement are for reference purposes only and are not part of this Agreement.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

ERIC LEFKOFSKY, in his individual capacity

/s/ Eric Lefkofsky

Eric Lefkofsky Shares: Class B Common Stock: 0 Class A Common Stock: 1,901,375
Address: c/o Groupon, Inc. 600 West Chicago Avenue, Suite 400 Chicago, IL 60654
Attention: Eric Lefkofsky Phone: With a copy (which shall not constitute actual
or constructive notice) to: Winston & Strawn 35 W. Wacker Drive Chicago, IL
60601 Attention: Steven J. Gavin Fax: +1 (312) 558 - 5700

Email: sgavin@winston.com

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

GREEN MEDIA, LLC By:  

/s/ Eric Lefkofsky

  Name: Eric Lefkofsky   Title: Manager

 

Shares: Class B Common Stock: 999,984 Class A Common Stock: 100,735,062 Address:
c/o Groupon, Inc. 600 West Chicago Avenue, Suite 400 Chicago, IL 60654
Attention: Eric Lefkofsky Phone: With a copy (which shall not constitute actual
or constructive notice) to: Winston & Strawn 35 W. Wacker Drive Chicago, IL
60601 Attention: Steven J. Gavin Fax: +1 (312) 558 - 5700 Email:
sgavin@winston.com

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

600 WEST GROUPON LLC

 

By: BLUE MEDIA, LLC, ITS MANAGER

By:  

/s/ Eric Lefkofsky

  Name: Eric Lefkofsky   Title: Manager

 

Shares: Class B Common Stock: 0 Class A Common Stock: 149,948 Address: c/o
Groupon, Inc. 600 West Chicago Avenue, Suite 400 Chicago, IL 60654 Attention:
Eric Lefkofsky Phone: With a copy (which shall not constitute actual or
constructive notice) to: Winston & Strawn 35 W. Wacker Drive Chicago, IL 60601
Attention: Steven J. Gavin Fax: +1 (312) 558 - 5700 Email: sgavin@winston.com

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

BRADLEY KEYWELL, in his individual capacity

/s/ Bradley Keywell

Bradley Keywell

Shares: Class B Common Stock: 0 Class A Common Stock: 95,074 Address: c/o
Groupon, Inc. 600 West Chicago Avenue, Suite 400 Chicago, IL 60654 Attention:
Bradley Keywell Phone: With a copy (which shall not constitute actual or
constructive notice) to: Winston & Strawn 35 W. Wacker Drive Chicago, IL 60601
Attention: Steven J. Gavin Fax: +1 (312) 558 - 5700 Email: sgavin@winston.com

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

RUGGER VENTURES LLC By:  

/s/ Bradley Keywell

  Name: Bradley Keywell   Title: Manager

Shares:

Class B Common Stock: 400,008 Class A Common Stock: 30,325,030

Address:

c/o Groupon, Inc. 600 West Chicago Avenue, Suite 400 Chicago, IL 60654
Attention: Bradley Keywell Phone: With a copy (which shall not constitute actual
or constructive notice) to: Winston & Strawn 35 W. Wacker Drive Chicago, IL
60601 Attention: Steven J. Gavin Fax: +1 (312) 558 - 5700 Email:
sgavin@winston.com

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

NEW ENTERPRISE ASSOCIATES 12, LIMITED PARTNERSHIP By:  

/s/ Louis S. Citron

  Name: Louis S. Citron   Title: Chief Legal Officer Shares: Class B Common
Stock: 0 Class A Common Stock: 43,984,956 Address: New Enterprise Associates 12,
Limited Partnership 1954 Greenspring Drive, Suite 600 Timonium, MD 21093
Attention: Louis S. Citron Fax: Email: With a copy (which shall not constitute
actual or constructive notice) to: Same as above

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

NEW ENTERPRISE ASSOCIATES, LLC By:  

/s/ Louis S. Citron

  Name: Louis S. Citron   Title: Chief Legal Officer Shares: Class B Common
Stock: 0 Class A Common Stock: 21,380 Address: New Enterprise Associates, LLC
1954 Greenspring Drive, Suite 600 Timonium, MD 21093 Attention: Louis S. Citron
Fax: Email: With a copy (which shall not constitute actual or constructive
notice) to: Same as above

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

A-G HOLDINGS, L.P.

 

By:  

A-G HOLDINGS GP, LLC, its

general partner

 

By:   ATAIROS GROUP, INC., its sole member and manager By:  

/s/ David L. Coplen

  Name: David L. Coplen   Title: Vice President and General Counsel

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

GROUPON, INC.

 

By:  

/s/ Brian Stevens

  Name: Brian Stevens   Title: Chief Accounting Officer

[Signature Page to Voting Agreement]